Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 1 of 49 PageID #: 607




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA, et al.                     )
                                                  )
                             Plaintiffs,          )
                                                  )
                        v.                        )      No. 1:20-cv-02007-SEB-TAB
                                                  )
 CONNIE LAWSON, et al.                            )
                                                  )
                             Defendants.          )

        ORDER GRANTING PLAINTIFFS' MOTION FOR PRELIMINARY
                           INJUNCTION

        This lawsuit is one of several that have been filed in our district and others around

 the country in the runup to the November 3, 2020 general election 1 implicating the right

 to vote—"a fundamental matter in a free and democratic society." Reynolds v. Sims, 377

 U.S. 533, 561–62 (1964). Here, Plaintiffs Common Cause Indiana ("CCI") and Indiana

 State Conference of the National Association for the Advancement of Colored People

 ("NAACP") have brought this action against Defendants Connie Lawson in her official

 capacity as Indiana Secretary of State, and Paul Okeson, S. Anthony Long, Suzannah

 Wilson Overholt, and Zachary E. Klutz, all in their official capacities as members of the

 Indiana Election Commission, challenging the constitutionality of Indiana's requirement,

 1
  In our district, these cases include: Common Cause Indiana v. Lawson, ___ F. Supp. 3d ___,
 2020 WL 5671506 (S.D. Ind. Sept. 22, 2020); Common Cause Indiana v. Lawson, ___ F. Supp.
 3d ___, 2020 WL 4934271 (S.D. Ind. Aug. 24, 2020), appeal docketed, No. 20-2816 (7th Cir.
 Sept. 21, 2020); Tully v. Okeson, ___ F. Supp. 3d ___, 2020 WL 4926439 (S.D. Ind. Aug. 21,
 2020), appeal docketed, No. 20-2605 (7th Cir. Aug. 24, 2020); Frederick v. Lawson, ___ F.
 Supp. 3d ___, 2020 WL 4882696 (Aug. 20, 2020); Indiana State Conference of National
 Association for Advancement of Colored People v. Lawson, 1:17-cv-02897-TWP-MPB, 2020
 WL 4904816 (S.D. Ind. Aug. 20, 2020).
                                              1
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 2 of 49 PageID #: 608




 codified at Indiana Code §§ 3-11.5-4-3 and 3-11.5-4-10, that mail-in absentee ballots, in

 order to be counted, be received by noon on Election Day. This issue, plaintiffs argue,

 takes on a heightened significance in the context of the ongoing devastations of the

 COVID-19 pandemic and the risks it presents to all citizens, constituting an undue burden

 on the fundamental right to vote, in violation of the First and Fourteenth Amendments to

 the United States Constitution.

        Now before the Court is Plaintiffs' request for preliminary injunctive relief [Dkt.

 No. 9], filed on August 17, 2020, but not fully briefed until September 23, 2020.

 Specifically, Plaintiffs seek an order from the Court enjoining Defendants, and all those

 acting in concert with them or at their direction, from enforcing or giving any effect to

 Indiana Code §§ 3-11.5-4-3 and 3-11.5-4-10 in the November 3, 2020 election, thereby

 obviating the noon deadline for receipt and processing of the mail-in absentee ballots.

 Plaintiffs also request that Defendants Okeson, Long, Wilson Overholt, and Klutz, in

 their official capacities as members of the Indiana Election Commission and pursuant to

 the powers and duties of the Indiana Election Commission, as defined in Indiana Code

 § 3-6-4.1-14, be directed to adopt rules, or emergency rules, requiring all county election

 boards and all those acting in concert with them or under their direction and control, not

 to reject mail-in ballots postmarked on or before November 3, 2020, and received on or

 before November 13, 2020, and to ensure that such ballots are counted, if otherwise valid.

 For the reasons detailed below, we GRANT Plaintiff's motion.

                                    Factual Background

 I.     Indiana Mail-In Absentee Voting Procedures

                                              2
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 3 of 49 PageID #: 609




        This case involves the requirement under Indiana law that mail-in absentee ballots

 be received by noon on Election Day to be counted. Indiana does not generally provide

 no-excuse mail-in absentee voting; rather, under Indiana law, eligibility to vote by mail is

 extended only to those voters who qualify under a list of specific circumstances. 2

 Specifically, a registered voter has a statutory right to vote by mail-in absentee ballot if

 the voter meets one of thirteen statutory qualifications, including, inter alia, if the voter

 has "a specific, reasonable expectation of being absent from the county" while the polls

 are open on Election Day; is confined to a residence or health care facility "because of an

 illness or injury" while the polls are open; is scheduled to work during the entire time the

 polls are open; is prevented from voting due to the unavailability of transportation to the

 polls; is disabled, or is an "elderly" voter, defined as a voter who is at least 65 years of

 age on Election Day. IND. CODE § 3-11-10-24(a); see also id. §§ 3-11-10-25, 3-5-2-16.5.

 In addition to these specified circumstances, Indiana has a separate set of rules

 authorizing mail-in absentee voting by voters who live overseas and voters who are

 absent from their places of residence by reason of active military duty. See id. §§ 3-5-2-

 1.5, 3-5-2-34.5, 3-11-4-5.7, 3-11-4-6.




 2
   Defendants highlight that Indiana's election systems are principally "equipped for in-person
 voting." Tully, 2020 WL 4926439, at *6. All registered voters in Indiana may vote in-person at
 their precinct polling places on Election Day, or at various early-voting locations for the 28 days
 prior to Election Day. See IND. CODE §§ 3-11-8-2, 3-11-4-1, 3-11-10-26. Alternatively,
 registered voters suffering from an illness or injury, or caring at home for someone who is ill or
 injured, may vote via a travelling voter board, which will bring a ballot to the voter's house and
 then return it to election officials to be counted. See id. § 3-11-10-25.
                                                  3
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 4 of 49 PageID #: 610




        Due to the serious health risks associated with the COVID-19 pandemic, members

 of the Indiana Election Commission expanded eligibility to vote by mail in the

 rescheduled June 2, 2020 primary to include any "voter who is unable to complete their

 ballot because they are temporarily unable to physically touch or be in safe proximity to

 another person," 3 effectively allowing all Indiana voters to qualify to vote absentee. As a

 result, an unprecedented number of Indiana voters cast mail-in absentee ballots.

 Although state election officials recently voted to withhold a similar privilege for the

 2020 general election, 4 it is expected that a record number of Indiana voters eligible

 under the current statutory regime will cast mail-in absentee ballots in the November 3,

 2020 general election in order to avoid the risks of contracting COVID-19 from engaging

 in in-person voting.

        Indiana voters satisfying the eligibility requirements to vote by absentee ballot can

 apply online to vote by mail, by mailing or hand delivering a physical application form to

 their county election board, or by emailing an image of their completed application to

 county officials or the state. IND. CODE § 3-11-4-3(a)(4); Indiana Secretary of State,

 Absentee Voting: Absentee Voting by Mail, https://www.in.gov/sos/elections/2402.htm.

 Voters may apply as early as the conclusion of the previous election; in fact, Indiana has


 3
   Ind. Election Comm'n, Order No. 2020-37, Concerning Emergency Provisions Affecting the
 2020 Indiana Primary Election, Section 9A (Mar. 25, 2020), available at
 https://www.in.gov/sos/elections/files/Indiana%20Election%20Commission%20Order%202020-
 37.pdf
 4
   There is an ongoing federal lawsuit pending before our colleague, the Honorable J.P. Hanlon,
 in which the plaintiffs allege that the State's failure to permit no-excuse mail-in absentee voting,
 particularly given the COVID-19 pandemic, violates voters' constitutional rights. Judge Hanlon's
 recent decision denying the plaintiffs' request for preliminary injunctive relief in that case is
 currently on appeal to the Seventh Circuit.
                                                  4
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 5 of 49 PageID #: 611




 been accepting applications to vote by mail in the November 3, 2020 general election

 since the June 2, 2020 primary concluded. Under Indiana law, an application to vote via

 mail-in absentee ballot must be received by the proper county election board or other

 appropriate official by 11:59 p.m. on the twelfth day before election day, which is

 October 22, 2020 for the November 3, 2020 election. Id. § 3-11-4-3(a)(4)(A). For

 presidential elections, federal law requires states to allow voters "who may be absent

 from their election district or unit in such State on the day such election is held" to apply

 "not later than seven days immediately prior to such election," 52 U.S.C. § 10502(d),

 which is October 27, 2020 for the November 3, 2020 election.

        No later than forty-five days prior to Election Day, county election officials must

 begin mailing ballots to voters whose applications have been approved as of that date.

 See IND. CODE § 3-11-4-15 (requiring ballots to be delivered to each county at least fifty

 days prior to election day); id. § 3-11-4-18(c)(2) (requiring ballots to be sent within five

 days of delivery of the ballots to the county). 5 For voters applying within forty-five days


 5
   Following the primary election, election officials in Indiana began a detailed process to prepare
 the general election ballots so they could be printed and distributed within the statutory deadline.
 By noon of the second Monday following the primary election (this year, June 15, 2020), after
 counting the primary votes and finalizing the results, county election officials were required to
 send the Indiana Election Division a complete list of all candidates nominated and party
 convention delegates elected. IND. CODE § 3-8-7-5. The Election Division then tabulated the
 results across Indiana's 92 counties and provided the State's political parties with a list of the
 candidates nominated because the parties must certify nominees for President and Vice-President
 (which depends on national party nominating conventions) and attorney general (which depends
 on state party nominating conventions) as well as, in some cases, nominate candidates for certain
 ballot vacancies by caucus, convention, or other legal process. See id. § 3-8-7-6. Once the
 vacancy filling process is complete, Indiana law provides for a period of time in which observers
 may challenge the qualifications of candidates for statewide or state legislative offices. Any
 such challenge must be filed with the Indiana Election Commission by noon, 74 days before
 Election Day (this year, August 21, 2020), and the Commission must conclude any hearings on
                                                  5
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 6 of 49 PageID #: 612




 of election day, Indiana law requires that county officials mail the ballot "on the day of

 the receipt of the voter's application." Id. § 3-11-4-18(c)(1). Thus, this year, on

 September 19, 2020, Indiana counties were required by law to send a mail-in ballot to

 every eligible voter whose application they had already received, and, going forward, are

 required to send eligible voters their mail-in ballots on the same day each application is

 received. The ballot must be mailed to the voter "postage fully prepaid." Id. § 3-11-4-

 18(a). If a voter has not received their ballot "after a reasonable time has elapsed for

 delivery of the ballot by mail," the ballot is "destroyed, spoiled, [or] lost," or the voter

 makes an error on their ballot, they may request that a replacement ballot be sent to them

 by filing a statement with their county election board. Id. § 3-11-4-17.7.

        After a voter receives and completes their ballot, it can be returned by mail using

 the prepaid return envelope. 6 Once the United States Postal Service ("USPS") takes

 custody of the completed ballot, the ballot is transported to a mail facility for processing,

 where it is marked with an official postmark or other marking indicating the date on


 such challenges within three business days and announce its determination the following
 business day. Id. §§ 3-8-8-3, -4, -5. The Commission's determinations can be appealed to the
 Indiana Court of Appeals, but any such appeal that is not resolved by noon, 60 days before
 Election Day (this year, September 4, 2020) was to be terminated regardless of status. Id. § 3-8-
 8-6, -7. The state party chairs are required to certify to the Election Division by noon on the
 second Tuesday in September (this year, September 8, 2020), the names of their respective
 party's candidates for President and Vice-President of the United States. The Election Division
 has until noon on the following Thursday (this year, September 10, 2020) to certify those
 candidates' names to each county election board, which is the last step in finalizing the content of
 the General Election ballots. Id. § 3-10-4-5(c).
 6
   Voters voting by absentee ballot also have the option to return their ballot in-person to the
 appropriate county clerk or to bring the ballot to the appropriate polling location by noon on
 Election Day. If, for some reason, the voter is personally unable, a member of the voter's
 household or the voter's attorney may return the voter's ballot using either of these two methods.
 IND. CODE §§ 3-11-10-1(a)(6), 3-11-10-24(c)–(d).
                                                  6
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 7 of 49 PageID #: 613




 which the USPS took custody of the ballot. In Indiana, for a mail-in absentee ballot to be

 counted, it must be received by the county election board "before noon on election day,"

 regardless of the date on which it was cast and mailed by the voter. 7 IND. CODE §§ 3-

 11.5-4-3; 3-11.5-4-10. Accordingly, the postmarked date of the ballot has no bearing on

 whether it will be deemed timely. If a voter misses the ballot-receipt deadline, the voter

 can vote in-person at the appropriate polling place on Election Day. Id. §§ 3-11.5-4-18,

 3-11-10-31. But voters typically are not informed of whether their ballots arrived on or

 before the deadline.

        Indiana law does provide that "[e]ach ballot may be assigned a unique tracking

 number as prescribed by the election division using IMb [Intelligent Mail Barcode]

 Tracing or a similar automated tracking method to provide real-time tracking information

 for the envelope containing the ballot. As used in this subsection, 'IMb Tracing refers to

 a real-time mail tracking service offered through the United States Postal Service." IND.

 CODE § 3-11-4-18(a) (emphasis added). Counties are not required, however, to make

 their ballot envelopes trackable, and, so far as we have been informed, no Indiana

 counties currently do so. Absentee voters are able to track the date the county clerk's

 office received their application for an absentee ballot, the date the ballot was mailed to

 the voter, and, once it is returned, the date the clerk's office received it at


 7
   This contrasts with some other states' laws governing mail-in voting deadlines which use the
 postmark or other USPS marking for the purpose of adjudicating the timeliness of a ballot. See,
 e.g., Ohio, R.C. § 3509.05 (counts ballots received within ten days if postmarked at least one day
 prior to election day); Kansas, K.S.A. 25-1132 (counts ballots received within three days if
 postmarked on or before election day); Illinois, 10 ILCS 5/19-8, 10 ILCS 5/18A-15 (counts
 ballots received within fourteen days if postmarked on or before election day).
                                                 7
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 8 of 49 PageID #: 614




 https://indianavoters.in.gov, but unless a county chooses to utilize IMb Tracing or similar

 technology, absentee voters cannot track the progress of their absentee ballot in real-time

 and consequently are in the dark about whether their ballots were received by the noon

 deadline and thus were counted.

        Indiana applies a slightly different set of rules to voters who live overseas and to

 voters who are absent from their places of residence by reason of active military duty.

 IND. CODE §§ 3-5-2-1.5, 3-5-2-34.5, 3-11-4-5.7, 3-11-4-6. Overseas voters and military

 voters can submit an application for a mail-in absentee ballot by mail, fax, or email. See

 id. § 3-11-4-6; Indiana Secretary of State, 2020 Military & Overseas Voters' Guide, at 4,

 https://www.in.gov/sos/elections/files/2020%20Military%20and%20Overseas%20Voters

 %20Guideupdate.pdf. If such applications are submitted by mail, they are subject to the

 same October 22, 2020 deadline that applies to other absentee-by-mail applications, but if

 the applications are submitted by fax or email, they are valid if received by noon on the

 day before Election Day (this year, November 2, 2020). Id.; IND. CODE § 3-11-4-

 3(a)(2)(B).

        Under Indiana law, overseas and military voters can submit their mail-in absentee

 ballots by mail, fax, or email. 8 Id. § 3-11-4-6(h). If the voter is a domestic military

 voter, regardless of the method by which they return their ballot, the ballot must arrive by

 noon on Election Day to be counted, just like other mail-in absentee ballots. This same

 deadline applies to overseas voters, whether military or civilian, who chose to return their


 8
   If such voter chose to submit their ballots via fax or email, they are required to sign a statement
 indicating that they voluntarily waive their right to a secret ballot. IND. CODE § 3-11-4-6(h).
                                                   8
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 9 of 49 PageID #: 615




 ballots by fax or email. However, the deadline is extended for overseas voters who return

 their ballots by mail. Mail-in ballots from overseas voters may be received any time

 before noon, ten (10) days after Election Day (this year, November 13, 2020), so long as

 the ballot is postmarked on or before Election Day. Id. §§ 3-11.5-4-10, 3-12-1-17.

        As county election officials receive absentee ballots, whether by mail or delivered

 in-person, they are required to store the ballots in a secure location. King Decl. ¶ 4(b).

 Beginning as early as 6:00 a.m. on Election Day, absentee ballot counters commence the

 process of opening, authenticating, and counting absentee ballots. Id. ¶ 4(c). This

 process requires ballot counters to evaluate each absentee ballot to determine whether it

 meets all state-law requirements to be counted. See IND. CODE §§ 3-11.5-4-13, 3-11.5-6-

 6, 3-11.5-8-1. If ballot counters cannot agree whether a ballot should be counted, the

 county election board makes the final determination. Id. § 3-11.5-6-7. After any such

 issues are resolved, the ballot counters and county election boards tabulate the valid

 absentee ballots and certify the results. Id. §§ 3-11.5-6-18, 3-11.5-6-19, 3-11.5-6-20, 3-

 11.5-8-2, 3-11.5-8-3. Indiana law requires an uninterrupted count of absentee ballots, so

 once the process begins, it continues until all absentee ballots are opened, authenticated,

 and tabulated. Id. §§ 3-11.5-5-5, 3-11.5-6-4.

        Meanwhile, precinct boards count in-person votes at the precinct polling place

 after the polls close. King Decl. ¶ 4(f). They submit certified results of their counts to

 the county election board, which aggregates them with the totals from the absentee ballot

 count. Id. ¶ 4(g). Most counties make the unofficial results, including absentee votes,

 available to the public on the evening of Election Day by uploading the results to the

                                               9
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 10 of 49 PageID #: 616




  Statewide Voter Registration System. Id. ¶¶ 5–6. These unofficial results are shared

  with the public and generally allow the "news media and other observers to identify

  election winners on the eve of Election Day" for most races. Id. ¶ 7.

          Indiana law provides for an approximately two-week period following election

  day to finalize election results, during which time county election boards confirm initial

  vote counts, resolve disputed questions, and process and count provisional ballots as well

  as mail-in ballots from overseas voters. See IND. CODE §§ 3-11-13-40, 3-11.7-5-1, 3-12-

  3.5-8, 3-12-4-16, 3-12-4-18, 3-12-1-17. Mail-in ballots from overseas voters are

  processed and counted in the same manner as other mail-in ballots, meaning they are

  opened, grouped together by precinct, checked for compliance with state law, and then

  counted and certified. See id. §§ 3-11.5-6-3, 3-11.5-6-5, 3-11.5-6-6, 3-11.5-6-18, 3-11.5-

  6-19.

          After the counties have finalized their election results, the circuit court clerk in

  each county must prepare, no later than noon on the second Monday following Election

  Day (this year, November 16, 2020), a certified, final statement of the number of votes

  received for each candidate and must then transmit that statement to the Indiana Election

  Division. IND. CODE § 3-12-5-6. This deadline invariably falls one business day after the

  ten-day post-Election Day deadline for receipt of overseas ballots, which always falls on

  a Friday.

          Upon receipt of the certified statements from the counties, the Indiana Election

  Division tabulates the number of votes for each candidate in each race, and the Secretary

  of State then certifies the candidates receiving the highest number of votes for each office

                                                 10
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 11 of 49 PageID #: 617




  to the Governor. IND. CODE § 3-12-5-7. Federal law then requires the Governor to

  submit Indiana's formal certification of the State's presidential electors to the Archivist of

  the United States "as soon as practicable." 3 U.S.C. § 6; see also IND. CODE § 3-10-4-

  6.5. The Electors meet the first Monday after the second Wednesday in December (this

  year, December 14, 2020), (3 U.S.C. § 7) and Congress tabulates the Electors' votes on

  "the sixth day of January." Id. § 15.

  II.    The COVID-19 Pandemic

         As all have come to know, COVID-19 is an infectious viral disease caused by a

  novel coronavirus that has rapidly and widely spread throughout the world. The virus

  that causes COVID-19 is highly contagious and spreads through a variety of means,

  including especially via respiratory droplets and physical contacts between individuals. 9

  Individuals contracting the virus can experience a range of symptoms, from none at all, to

  including flu-like issues, suffering a severe immune system response that can cause fluid

  to build in the lungs and ultimately lead to death. 10 Containing the virus is made even

  more difficult by the fact that asymptomatic and pre-symptomatic individuals, who are

  likely unaware that they themselves are infected, can infect others with whom they come

  into contact just as those who do show symptoms. 11 While COVID-19 poses a


  9
    Ctrs. for Disease Control & Prevention, What You Should Know About COVID-19 to Protect
  Yourselves and Others (Apr. 15, 2020), https://www.cdc.gov/coronavirus/2019-
  ncov/downloads/2019-ncov-factsheet.pdf.
  10
     See, e.g., Stokes EK, Zambrano LD, Anderson KN, et al., Coronavirus Disease 2019 Case
  Surveillance – United States, January 22–May 30, 2020, Morb. Mortal Wkly. Rep. 69, 759–765
  (June 19, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6924e2-H.pdf.
  11
     See Furukawa, Brooks & Sobel, Evidence Supporting Transmission of Severe Acute
  Respiratory Syndrome Coronavirus 2 While Presymptomatic or Asymptomatic, EMERG.
  INFECT. DIS. Vol. 26, No. 7 (May 4, 2020), available at https://wwwnc.cdc.gov/eid/article/26/
                                                11
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 12 of 49 PageID #: 618




  potentially severe health risk to all individuals, public health experts have warned that it

  can be particularly dangerous for certain demographics, including older people, people

  with underlying medical conditions, and people of color. 12

         On March 13, 2020, President Donald J. Trump declared a national state of

  emergency as a result of the widespread outbreak of COVID-19. Within one week of that

  announcement, forty-eight states, including Indiana, had declared local states of

  emergency. The virus has continued to spread throughout the United States since then,

  resulting in a higher number of infections and deaths worldwide than any other country.

  As of this date, approximately 7,129,313 people in the United States have been infected

  with the coronavirus and at least 204,598 have died from the virus nationwide. 13 In

  Indiana, 119,066 people have tested positive and at least 3,385 have died. 14

         The COVID-19 pandemic has also had a significant impact on the 2020 election

  cycle within many states, including Indiana, who have postponed elections due to stay-at-

  home orders or changed or suspended state laws governing certain aspects of elections




  7/20-1595_article. See also S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (May
  29, 2020) (Roberts, C.J, concurring in the denial of application for injunctive relief) (“At this
  time, there is no known cure, no effective treatment, and no vaccine. Because people may be
  infected but asymptomatic, they may unwittingly infect others.”).
  12
     Ctrs. for Disease Control & Prevention, Racial and Ethnic Minority Groups (Apr. 22, 2020),
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-
  minorities.html; Ctrs. for Disease Control & Prevention, Health Equity Considerations and
  Racial and Ethnic Minority Groups (July 24, 2020), https://www.cdc.gov/coronavirus/2019-
  ncov/community/health-equity/race-ethnicity.html.
  13
     Coronavirus Disease 2019 (COVID-19) Cases and Deaths in the U.S., Centers for Disease
  Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/us-cases-
  deaths.html (last updated Sept. 29, 2020).
  14
     Ind. COVID-19 Dashboard, Ind. COVID-19 Data Report, https://www.coronavirus.in.gov/
  2393.htm (last updated Sept. 28, 2020).
                                                 12
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 13 of 49 PageID #: 619




  because of the virus. Because the risk of infection in locations where large numbers of

  people congregate is substantial, unprecedented numbers of voters voted by mail-in

  absentee ballot in Indiana's June 2 primary election. In addition, although Indiana has not

  extended the privilege of no-excuse mail-in voting for the November 3 general election,

  the parties agree that a record number of those voters who are statutorily eligible to do so

  are expected to make that choice to avoid the risk of contracting the COVID-19 virus. 15

  III.   Indiana's June 2, 2020 Primary Election

         As discussed above, the COVID-19 pandemic had a significant impact on

  Indiana's administration of the 2020 Primary Election. In separate orders issued on

  March 25 and April 17, 2020, Defendant members of the Indiana Election Commission

  ("the Commission") postponed the Primary Election from May 5 to June 2, 2020. 16

  Those orders also suspended and modified numerous statutory deadlines to accommodate

  the postponement, including extending the time within which county election officials

  were required to complete the counting of mail-in ballots from Election Day to ten days


  15
     We note that the Secretary of State's office is "in the process of procuring and distributing over
  1 million face masks, over 2 million disposable gloves, 15,000 half-gallon bottles of hand
  sanitizer, 2,500 gallons of surface and equipment disinfectant, tabletop sneeze guards, face
  shields and other PPE supplies for voters and poll workers," which the State expects will be
  sufficient to protect all poll workers and up to 2 million in-person voters. Clifton Decl. ¶ 8. The
  Secretary of State also has financial resources "to procure and distribute additional PPE on an as-
  needed basis." Id. In addition, the Secretary of State will be distributing a manual of best safety
  practices for voters and poll workers based on CDC guidance, social distancing markers, and
  posters promoting pandemic safety precautions. Id. ¶ 9.
  16
     Ind. Election Comm’n, Order No. 2020-37, Concerning Emergency Provisions Affecting the
  2020 Indiana Primary Election (Mar. 25, 2020), available at https://www.in.gov/sos/elections/
  files/Indiana%20Election%20Commission%20Order%202020-37%20(002)%20g.pdf; Ind.
  Election Comm’n, Order No. 2020-40, Concerning Emergency Provisions Affecting the 2020
  Indiana Primary Election (April 17, 2020), available at https://www.in.gov/sos/elections/files/
  Order%202020-40%20Draft%20PDF.pdf.
                                                   13
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 14 of 49 PageID #: 620




  after Election Day. 17 The requirement that mail-in absentee ballots be received by noon

  on Election Day in order to be counted was not modified, however.

         The Commission also significantly expanded eligibility to vote by mail in the

  Primary Election, construing the phrase "voters with disabilities" in Indiana Code § 3-11-

  10-24(a)(4) to include "any voter who is unable to complete their ballot because they are

  temporarily unable to physically touch or be in safe proximity to another person,"

  effectively extending eligibility to vote by mail to all Indiana voters as a result of the

  COVID-19 pandemic. 18 At the same time, the Commission reduced in-person voting

  options, granting county election boards discretion to "reduce and consolidate the number

  of polling locations and poll workers needed to conduct an election on election day" and

  to provide fewer vote centers for the June 2 election than required under existing law. 19

  The Commission's orders also prohibited early in-person voting except between Tuesday,

  May 26 and noon on Monday, June 1, reducing the total number of early voting days in

  all early voting locations from 27 days to 6 days. 20

         As a result of these actions by the Commission in response to the COVID-19

  pandemic, an unprecedented number of Indiana voters cast mail-in ballots in the June 2,

  2020 election. Statewide, nearly 550,000 voters requested mail-in ballots, which was

  more than ten times the number requested in the 2016 presidential primary, despite the


  17
     See Ind. Election Comm'n, Order No. 2020-37, Section 15D.
  18
     Ind. Election Comm'n, Order No. 2020-37, Section 9A.
  19
     Ind. Election Comm'n Order No. 2020-37, Section 12.
  20
     Ind. Election Comm'n Order No. 2020-37, Section 13 (permitting counties to provide one vote
  center for every 25,000 active voters instead of 10,000 active voters as provided by IND. CODE §
  3-11-18.1-6).
                                                 14
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 15 of 49 PageID #: 621




  lack of a competitive presidential primary in Indiana for either party in 2020. This surge

  in mail-in voting led to documented delays in the transmission of ballots to voters as well

  as from voters back to election officials. Because of these delays, thousands of otherwise

  valid ballots were rejected in the 2020 Primary Election because they arrived at county

  election offices after noon on Election Day. For example, in Marion County, Indiana, a

  total of 1,514 otherwise valid ballots were rejected despite having been postmarked on or

  before June 2, 2020; in Hamilton County, 435 such ballots were rejected. Prein Decl. ¶¶

  4, 7. These two counties together represent 20% of the population of Indiana.

         Marilyn Tawney, Crystal Hammon, and Diana Smith were all among the voters

  who had their ballots rejected for missing the noon deadline on Primary Election Day.

  Ms. Tawney, who has used the absentee mail-in ballot process ever since turning 65 years

  old, requested a mail-in ballot for the June 2020 Primary Election in order to reduce

  congestion at the polls and avoid potential exposure to the COVID-19 virus. Tawney

  Decl. ¶¶ 6–11. Although Ms. Tawney mailed her ballot approximately four days before

  the election, it was not received until after the noon deadline and was therefore not

  counted. Id. ¶¶ 12–15. Ms. Hammon requested a mail-in ballot because she knew she

  would be out of town on the day of the 2020 Primary Election. Hammon Decl. ¶¶ 6–7.

  Ms. Hammon received her mail-in ballot approximately one week before June 2, 2020,

  and despite her prompt completion and mailing of her ballot a few days before the

  election, it was rejected for arriving after the noon deadline. Id. ¶¶ 9–12. Ms. Smith is

  71 years old and requested a mail-in ballot because she was concerned about being



                                               15
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 16 of 49 PageID #: 622




  exposed to the COVID-19 virus if she voted in person, but later learned that her ballot

  had been rejected for late arrival. Smith Decl. ¶¶ 2, 6–10.

  IV.    The Impact of COVID-19 and Operational Changes on the USPS

         The COVID-19 pandemic has also significantly affected the USPS. Thousands of

  postal workers have contracted the virus, dozens have died, and tens of thousands have

  had to quarantine for two weeks after being exposed. The combination of this staffing

  strain on the USPS and the surge in mail-in voting during the pandemic has led to

  disruptions to mail delivery, including delays and lost or undelivered mail-in ballots in

  states nationwide, including in Indiana.

         Since the June 2, 2020 election, the USPS has also made several significant

  changes to its operating procedures that have further impacted delivery reliability and

  speed, thereby increasing the time for a mail-in ballot to travel through the mail system in

  advance of the November 3, 2020 general election. For example, citing an effort to

  reduce costs and improve efficiency, Louis DeJoy, on June 16, 2020, less than a month

  after taking over as Postmaster General, circulated an internal USPS memorandum

  alerting postal workers to prepare for "difficult" policy changes. Changes that took effect

  on July 13, 2020 included the elimination of overtime for postal workers and the

  imposition of limits on other measures local postmasters use to ameliorate staffing

  shortages, as well as limits on the number of stops individual mail trucks are permitted to

  make along a route. Postal employees were also instructed to leave mail behind at the

  end of a workday to be delivered the following day, instead of making multiple trips, if

  necessary, to ensure timely delivery, as had previously been the USPS's longstanding

                                               16
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 17 of 49 PageID #: 623




  policy. 21 Within weeks of the institution of these changes, postal workers nationwide

  were reporting noticeable delays and election officials began instructing voters to return

  their ballots in person rather than by mail to ensure they were timely.

         On August 4, 2020, the USPS contacted the Indiana Secretary of State by letter,

  advising her that certain deadlines under Indiana law for requesting and casting mail-in

  ballots "may be incongruous with the Postal Service's delivery standards" under current

  conditions. Dkt. 9-1. The letter goes on to state that "to the extent that the mail is used to

  transmit ballots to and from voters, there is a significant risk that, at least in certain

  circumstances, ballots may be requested in a manner that is consistent with [Indiana's]

  election rules and returned promptly, and yet not be returned in time to be counted." Id.

  at 2. In particular, the letter highlighted "a risk that ballots requested near the deadline

  under state law will not be returned by mail in time to be counted under [Indiana's] laws

  as we understand them." Id. at 1.

         Three days later, on August 7, 2020, Postmaster DeJoy announced a hiring freeze

  and a request for voluntary early retirements of postal workers, effectively preventing the

  alleviation of existing staffing shortages resulting from the pandemic. 22 During the week

  following this announcement, it was reported that the USPS had begun removing mail

  sorting machines from postal distribution centers across the country, ultimately


  21
     Jacob Bogage, Postal Service Memos Detail ‘Difficult’ Changes, Including Slower Mail
  Delivery, Washington Post (July 14, 2020), https://www.washingtonpost.com/business/2020/07/
  14/postal-service-trump-dejoy-delay-mail/.
  22
     Press Release, Postmaster General Louis DeJoy Modifies Organizational Structure to Support
  USPS Mission, USPS Postal News (Aug. 7, 2020), https://about.usps.com/newsroom/national-
  releases/.
                                                 17
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 18 of 49 PageID #: 624




  decommissioning 671 high-volume sorting machines, together capable of sorting 2.4

  million pieces of mail per hour, which accounted for one-eighth of USPS nationwide

  capacity. This reduction in mail processing capacity included a 20% to 40% reduction in

  the number of sorting machines located at facilities in the Great Lakes region, including

  significant reductions in Indiana. 23

  V.     Plaintiffs

         A.     Common Cause Indiana

         Plaintiff Common Cause Indiana ("CCI") is the Indiana affiliate of Common

  Cause, a national non-profit, non-partisan grassroots organization that advocates in favor

  of ethics, good government, campaign finance reform, constitutional law, and the

  elimination of voting barriers. Vaughn Aff. ¶ 3. CCI has only one employee, Policy

  Director Julia Vaughn, who is responsible for policy development, lobbying, grassroots

  organizing, and coalition building. Id. ¶ 7. CCI has at least 15,000 members across

  Indiana who are eligible to vote in state and federal elections in Indiana and who support

  CCI in a variety of ways, including lobbying their elected officials in support of CCI's

  mission, building coalitions with other community organizations in support of CCI's

  policy goals, volunteering to assist CCI's efforts to protect Indiana voters' access to the

  ballot on Election Day, and providing financial support. Id. ¶ 8. According to Ms.




  23
     “Equipment Reduction Plan” at 2-4, 7, 12, USPS, May 15, 2020,
  https://assets.documentcloud.org/documents/7035434/USPS-Equipment-Reduction-Plan.pdf.
  The acronyms in this document correspond with various types of high-volume mail sorting
  machines employed by USPS. See USPS “List of Acronyms/Abbreviations,”
  https://about.usps.com/publications/pub32/pub32_acn.htm.
                                                18
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 19 of 49 PageID #: 625




  Vaughn, CCI anticipates that at least some of its 15,000 members will have their mail-in

  absentee ballots rejected as untimely because of delays caused by county election boards

  being faced with pandemic conditions and vastly greater volumes of absentee ballot

  applications and USPS delivery challenges. Id. ¶ 20.

         As part of CCI's core mission, it works on a nonpartisan basis to expand and

  protect equal access to voting for all Indiana citizens in a variety of ways, including

  lobbying for nonpartisan election reforms, such as the expansion of early voting, the

  implementation of no-excuse absentee voting, increasing the number of voting locations,

  and ensuring a fair, nonpartisan redistricting process, among other reforms; working with

  state and local election officials in advance of the November 2020 general election to

  address and remedy certain election administration issues experienced in the June 2020

  primary election; partnering with other community organizations to provide education

  and training to on-the-ground voting rights activists around the state; and working with

  other community organizations to track problems at voting sites on Election Day, fielding

  calls from voters who experience burdens in their efforts to exercise their right to vote,

  and providing assistance to such voters by lobbying local election officials and/or

  facilitating their access to counsel. Id. ¶ 5.

         On Election Day, CCI and its volunteers work with the nonpartisan Election

  Protection Project, which manages an Election Day hotline for voters to call if they face

  barriers at their polling locations. CCI spends time and resources training its volunteers

  to assist such voters on Election Day, including providing written materials for volunteers

  to use as well as training its volunteers in advance of Election Day, either in person, by

                                                   19
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 20 of 49 PageID #: 626




  phone, or virtually. Id. ¶ 10. Because of the vast increase in numbers of voters choosing

  to vote by absentee ballot in light of the COVID-19 pandemic, CCI devoted additional

  time and resources toward educating volunteers about the effects of the noon Election

  Day receipt deadline in advance of its efforts to protect eligible Indiana residents' right to

  vote in the June 2, 2020 primary election (and expects to do the same for the November

  3, 2020 general election), thereby diverting such time and resources from other activities

  CCI would have otherwise undertaken to advance its mission. Id. ¶ 11.

         Before the primary election, Ms. Vaughn received a number of telephone calls

  from voters seeking advice because they were concerned their ballots would not be

  received by noon on Election Day and thus would not be counted. Beginning a week

  before the primary election, CCI posted on social media, including Twitter and Facebook,

  messages intended to warn voters not to mail their ballots but instead to hand deliver

  them to the election office or county courthouse. Following the primary election, she

  received additional calls from voters wondering if their votes had been counted. In

  response, Ms. Vaughn was required to revamp the Election Protection Project training,

  devoting an inordinate amount of time to educating volunteers on how to assist voters

  facing problems with mail-in ballots, including those ballots arriving too late to return by

  mail for fear of missing the noon Election Day deadline. Ms. Vaughn and CCI

  volunteers spend considerable time developing the curriculum and presentation materials

  for these educational sessions, and the time and resources devoted to updating such

  training to address the effects of the noon Election Day receipt deadline has diverted from



                                                20
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 21 of 49 PageID #: 627




  CCI's other advocacy efforts. Ms. Vaughn anticipates being required to engage in similar

  efforts in advance of the November 3, 2020 general election. Id. ¶ 12, ¶ 15.

         CCI has also worked with others to persuade the Governor, Secretary of State, and

  Indiana Election Commission to relax the noon deadline to avoid similar levels of

  disenfranchisement that occurred by virtue of its enforcement in the primary election.

  This advocacy has included attending coalition meetings, sending letters to these elected

  officials, sharing information on social media, and sending messages to its members to

  encourage them to contact the Governor and Secretary of State. CCI will continue its

  efforts to educate its members and the public about the noon Election Day receipt

  deadline for mail-in absentee ballots in the runup to the general election. Id. ¶ 13, ¶ 19.

         CCI has a limited budget to engage in its advocacy efforts and promote its

  mission; thus, it is required to make difficult choices regarding the uses of its limited

  resources. Id. ¶ 9. By increasing the risk that some voters will have their mailed

  absentee ballots rejected because they arrived belatedly, the noon Election Day receipt

  deadline harms CCI's mission of reducing barriers to voting and imposes additional

  burdens on CCI that divert time and resources from lobbying and advocacy efforts on

  other issues, including, but not limited to, no-excuse absentee voting, nonpartisan

  redistricting reform, and expanding access to early voting. Id. ¶ 14.

         B.     Indiana State Conference of the NAACP

         The Indiana State Conference of the NAACP is a nonpartisan, nonprofit

  organization chartered in 1940 by the NAACP Board of Directors and currently based in

  Gary, Indiana. The NAACP was founded by a racially and religiously diverse group of

                                                21
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 22 of 49 PageID #: 628




  people with the purpose of assisting African-American citizens to ensure political,

  educational, social, and economic equality of rights for all persons and to fight against

  racial discrimination. The Indiana State Conference of the NAACP currently has

  approximately 5,000 members, the majority of whom are residents of Indiana, registered

  to vote in Indiana, and participate in many aspects of the political process. National

  NAACP members affiliate with a local unit, and all local units in Indiana are members of

  the Indiana State Conference. Bolling-Williams Aff. ¶¶ 5–6.

         Barbara Bolling-Williams is the President of the Indiana State Conference of the

  NAACP, a position she has occupied since 2003, and serves on the 64-member board of

  the NAACP National Board of Directors. Her responsibilities as President include

  coordinating the statewide activities of Indiana's local units, including the local branches,

  college chapters, and youth council; supporting the civic engagement work of local units,

  including their voter education and outreach, and communicating regularly with local

  units about their voter registration and education activities. Id. ¶¶ 2–4.

         The Indiana State Conference of the NAACP is run entirely by volunteers.

  Members promote the NAACP's mission in a variety of ways, including by lobbying

  elected officials to support or oppose relevant pending legislation; staffing committees

  that support the NAACP's work on specific issue areas, such as health, economic

  empowerment, environmental climate justice, criminal justice, political action, education,

  and youth services; providing NAACP-led trainings in these areas, including trainings

  related to civil empowerment; and providing financial support. Id. ¶ 7.



                                               22
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 23 of 49 PageID #: 629




         With regard to voting rights, throughout its history, the NAACP's mission has

  been to promote civic engagement by educating voters, monitoring polls, and facilitating

  voter registration. Local units of the NAACP have supported this mission through a

  myriad of activities, including, inter alia, training and coordinating volunteers to identify

  problems at polling places and Election Day and following up with local election boards

  or national vote watch groups to address such issues; hosting nonpartisan candidate

  forums and providing information regarding how well various candidates are responding

  to issues important to the NAACP; offering rides to the polls on Election Day; providing

  voter education trainings to churches and community groups; assisting elderly voters with

  applying for absentee ballots; conducting voter registration drives at high schools;

  assisting voters with verifying their registration status to ensure they have not been

  purged from voter rolls; conducting door-to-door voter outreach efforts; and litigating to

  protect voters' rights. Id. ¶ 8. With no paid staff and a limited budget, the NAACP

  always faces challenging decisions regarding the manner in which to expend its limited

  financial resources, decisions made even more difficult in the midst of the COVID-19

  pandemic. Id. ¶ 15.

         The COVID-19 pandemic has resulted in conditions that have made it potentially

  unsafe for many voters to vote in person, including many members of the NAACP who

  are African-American and are disproportionately impacted by the disease, resulting in a

  heavier reliance on the absentee ballot process to provide a safe, alternative means to

  exercise the right to vote. Before the June 2020 primary election, the NAACP expended

  time and resources beyond what it had planned and what it had expended in the past to

                                               23
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 24 of 49 PageID #: 630




  educate voters about the mail-in option and encourage its use. Id. ¶ 10. According to

  Ms. Bolling-Williams, as a result of the noon Election Day deadline and uncertainties

  related to USPS mail delivery speeds, the NAACP must now reeducate its members and

  other voters about the risks associated with voting by mail in advance of the November 3,

  2020 general election, diverting its resources away from its other voter education and

  protection activities. Id. ¶ 14.

         Traditionally, the NAACP's voter education and volunteer training programs have

  focused on topics such as voter intimidation, stemming voter misinformation, the use of

  provisional ballots, and resources for addressing problems or issues faced on Election

  Day. Now, however, the NAACP must reduce time spent on these topics to instead

  explain how best to ensure a mail-in absentee ballot gets counted. Because of the

  COVID-19 pandemic, the NAACP has had to alter its traditional methods of conducting

  outreach and educating voters because schools and churches, where the NAACP

  generally engages in such activities, are not in session. The NAACP has pivoted to other

  methods of sharing its information that are often time-restricted, including the use of

  robocalling and radio spots, and have had to disproportionately focus their messaging on

  the noon Election Day deadline with the aim to decrease the disenfranchisement caused

  by the deadline in the June 2020 primary. Id. ¶¶ 14, 16–18.

         The NAACP plans to conduct virtual trainings for volunteer pollwatchers before

  the November 3, 2020 general election. Although it has never before included such

  information in these trainings, this year it will be required to include information

  regarding absentee ballots and the noon Election Day deadline, which will divert time

                                               24
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 25 of 49 PageID #: 631




  from other important training topics. Id. ¶ 21. In addition, the NAACP will be asking its

  members to contact the Governor, Secretary of State, and the Indiana Election

  Commission, asking that the noon deadline be relaxed in the general election, which will

  require the engagement of additional volunteers. Id. ¶ 22.

          The NAACP also anticipates engaging in additional work on November 3, 2020 in

  response to the noon Election Day deadline that will decrease its ability to engage in

  other voter protection activities. For example, the NAACP anticipates needing to use its

  volunteers to drive out to voters' residences to pick up absentee ballots that would

  otherwise not be timely received by the county election board and deliver those ballots to

  the county board before noon. Volunteers may need to be diverted from watching the

  polls to provide such carrier services, incurring gas costs, along with their lost time. Id.

  ¶ 19.

          According to Ms. Bolling-Williams, given the pandemic conditions and the

  resulting increase in the filing of absentee ballot applications in Indiana, the Indiana

  Conference of the NAACP expects that some of its 5,000 members will receive their

  mail-in ballots too late to successfully complete and return them before noon on Election

  Day, as a result of delays in processing the applications and in delivery by the USPS. Id.

  ¶ 24.

  VI.     The Instant Litigation

          Plaintiffs filed their complaint in this action on July 30, 2020, alleging that

  Indiana's requirement that mail-in ballots be received by noon on Election Day in order to

  be counted results in the disenfranchisement of thousands of voters, who, through no

                                                 25
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 26 of 49 PageID #: 632




  fault of their own, have their ballots disallowed. As such, the "in by noon to count"

  deadline constitutes an undue burden on the fundamental right to vote in violation of the

  First and Fourteenth Amendments to the United States Constitution. On August 17,

  2020, Plaintiffs moved for a preliminary injunction enjoining Defendants from enforcing

  the noon deadline for mail-in ballots and requiring that all mail-in ballots postmarked on

  or before November 3, 2020, and received on or before November 13, 2020, be counted,

  if otherwise valid. That motion is now before the Court.

                                         Legal Analysis

  I.       Preliminary Injunction Standard

           To obtain a preliminary injunction, the moving party must demonstrate: (1) a

  reasonable likelihood of success on the merits; (2) no adequate remedy at law; and (3)

  irreparable harm absent the injunction. Planned Parenthood of Ind., Inc. v. Comm’r of

  Ind. State Dep’t of Health, 699 F.3d 962, 972 (7th Cir. 2012). If the moving party fails to

  demonstrate any one of these three threshold requirements, the injunctive relief must be

  denied. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States, Inc., 549

  F.3d 1079, 1086 (7th Cir. 2008) (citing Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6,

  11 (7th Cir. 1992)). At this stage of the analysis, “the court decides only whether the

  plaintiff has any likelihood of success—in other words, a greater than negligible chance

  of winning ….” AM Gen. Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir.

  2002).

           If these threshold conditions are met, the Court must then assess the balance of the

  harm—the harm to Plaintiffs if the injunction is not issued against the harm to

                                                26
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 27 of 49 PageID #: 633




  Defendants if it is issued—and determine the effect of an injunction on the public

  interest. Girl Scouts, 549 F.3d at 1086. “The more likely it is that [the moving party]

  will win [their] case on the merits, the less the balance of harms need weigh in [their]

  favor.” Id. at 1100. The public interest consideration is particularly significant in this

  case as the Supreme Court has cautioned that, "[c]ourt orders affecting elections,

  especially conflicting orders, can themselves result in voter confusion …. As an election

  draws closer, that risk will increase." Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006). We

  have moved with haste to hand down a decision in this case in an effort to reduce such a

  risk of voter confusion.

  II.    Discussion

         A.     The Anderson-Burdick Test

         Our assessment of Plaintiffs' claim is governed by the two-step analysis set forth

  in Anderson v. Celebrezze, 460 U.S. 780 (1983), which the Supreme Court has stated

  applies to all First and Fourteenth Amendment challenges to state election laws. Burdick

  v. Takushi, 504 U.S. 428, 432–34 (1992); see also Acevedo v. Cook Cty. Officers

  Electoral Bd., 925 F.3d 944, 948 (7th Cir. 2019) (recognizing that the Supreme Court in

  Burdick emphasized that the standard set forth in Anderson "applies to all First and

  Fourteenth Amendment challenges to state election laws") (emphasis in original). Under

  the Anderson-Burdick standard, a court addressing a challenge to a state election law

  "must weigh 'the character and magnitude of the asserted injury to the rights protected by

  First and Fourteenth Amendments that the plaintiff seeks to vindicate' against 'the precise

  interests put forward by the State as justifications for the burden imposed by its rule,'

                                                27
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 28 of 49 PageID #: 634




  taking into consideration 'the extent to which those interests make it necessary to burden

  the plaintiff's rights.'" Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789).

         Under this standard, the level of scrutiny applied to the challenged restriction

  "depends on the extent of its imposition: 'the more severely it burdens constitutional

  rights, the more rigorous the inquiry into its justifications.'" Acevedo, 925 F.3d at 948

  (quoting Libertarian Party of Ill. v. Scholz, 872 F.3d 518, 523–24 (7th Cir. 2017)).

  "'Nondiscriminatory restrictions that impose only slight burdens are generally justified by

  the need for orderly and fair elections,' whereas severe burdens must be 'narrowly tailored

  to serve a compelling state interest.'" Id. (quoting Scholz, 872 F.3d at 524).

  Nevertheless, "[h]owever slight [the] burden may appear, … it must be justified by

  relevant and legitimate state interests sufficiently weighty to justify the limitation."

  Common Cause/Ga. v. Billups, 554 F.3d 1340, 1352 (11th Cir. 2009) (quoting Crawford

  v. Marion Cty. Election Bd., 553 U.S. 181, 191 (2008)).

         The Seventh Circuit recently applied the Anderson-Burdick test to a series of

  challenges to Wisconsin's election laws in Luft v. Evers, 963 F.3d 665 (7th Cir. 2020).

  "Fundamentally, the Luft court cautioned that the burden of a specifically challenged

  election provision must be considered against 'the state's election code as a whole'—that

  is, by 'looking at the whole electoral system,' rather than 'evaluat[ing] each clause in

  isolation.'" Democratic Nat'l Committee v. Bostelmann, ___ F. Supp. 3d ___ , 2020 WL

  5627186, at *14 (W.D. Wis. Sept. 21, 2020) (quoting Luft, 963 F.3d at 671), appeal

  docketed, Nos. 20-2835 & 20-2844 (7th Cir. Sept. 23, 2020), stay conditionally granted

  (Sept. 27, 2020). However, Luft also reaffirmed that "the right to vote is personal"; thus,

                                                28
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 29 of 49 PageID #: 635




  "the state must accommodate voters" who are unable to meet the state's voting

  requirements "with reasonable effort." 963 F.3d at 669.

         B.      Likelihood of Success on the Merits

         Here, Plaintiffs challenge Indiana's requirement that mail-in absentee ballots, in

  order to be counted, be received by noon on Election Day. They claim that requiring

  receipt of mail-in ballots specifically by noon on Election Day, while rejecting those

  received later in the day, is an arbitrary and anachronistic practice, originally instituted

  when Indiana law required mail-in ballots to be validated and counted at each individual

  precinct on Election Day, which requirement arguably supported an interest in the early

  receipt of such ballots so as to facilitate their transport to numerous locations throughout

  each county. However, effective July 1, 2019, Indiana now requires that each county

  count mail-in absentee ballots at a central location, thereby eradicating the need for

  transportation of the ballots and the noon-receipt deadline.

         This requirement, Plaintiffs argue, takes on a heightened significance in the

  context of the ongoing challenges presented by the COVID-19 pandemic, including the

  well-publicized delays in USPS mail delivery, as thousands of Indiana voters are at risk

  of being disenfranchised through no fault of their own because, even if they comply with

  Indiana's absentee ballot application deadline and diligently complete and return their

  ballot upon receipt, there is still a significant likelihood that the ballot will not reach their

  county election board by noon on Election Day. Thus, Plaintiffs claim that, in this

  context, the noon Election Day receipt deadline constitutes an undue burden on the



                                                 29
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 30 of 49 PageID #: 636




  fundamental right to vote, in violation of the First and Fourteenth Amendments to the

  United States Constitution.

         Defendants rejoin that deadlines are necessary in the election context to ensure the

  orderly and effective administrative of elections in the State, and, here, the burden

  imposed by the noon Election Day receipt deadline is mitigated by other voter-friendly

  provisions in Indiana's election code, particularly the numerous alternatives apart from

  mailing that absentee voters may use to return their ballots so as to ensure their timely

  receipt. Defendants further claim that, whatever the severity of the burden, the State

  cannot be held responsible for disallowed ballots arriving after the noon deadline because

  it is the COVID-19 pandemic and the USPS that are its cause, not the absentee ballot

  receipt deadline. Moreover, Defendants argue, the insubstantial burden placed on voters

  is outweighed by the State's interests in promoting the public's confidence in the electoral

  system by ensuring prompt election results and not overburdening local election officials

  and county election boards.

         We address the parties' respective arguments in turn below.

                1.     Severity of the Burden

         We turn first in our analysis to address the severity of the burden at issue.

  Plaintiffs argue that the burden imposed by the noon Election Day deadline is substantial,

  and, on the preliminary record before us, we agree with that assessment. There is no

  dispute that a record number of absentee ballots were requested and cast in Indiana's June

  2, 2020 primary election, and, although the State has not extended the privilege of no-

  excuse absentee voting for the November 3, 2020 general election, the parties agree that

                                               30
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 31 of 49 PageID #: 637




  an unprecedented number of those statutorily eligible to do so are expected to cast their

  ballots again by mail in the general election as a result of the COVID-19 pandemic.

  Plaintiffs have presented evidence, which Defendants have not materially challenged, that

  this surge in mail-in absentee voting, coupled with delays and disruptions in USPS mail

  delivery, resulted in well-documented delays in the primary election, both in the delivery

  of blank absentee mail-in ballots to voters and the return of completed ballots to election

  officials, and it is likely to result in similar delays in the November 3, 2020 general

  election.

         Plaintiffs have further shown, at least on this preliminary record, that, as a result of

  these delays, Indiana voters can be—and in fact have been—disenfranchised by the noon

  Election Day receipt deadline, despite complying with the deadline imposed by Indiana

  law for requesting absentee ballots and promptly completing and returning their ballots

  upon receipt. In the 2020 primary election, in Marion County and Hamilton County

  alone (two out of Indiana's 92 counties which together represent 20% of Indiana's

  population), 1,949 otherwise valid mail-in absentee ballots postmarked on or before the

  date of the election were rejected for not having arrived by noon on Election Day.

  Reasonably extrapolated, this evidence suggests that the burden on thousands of Indiana

  voters who are at risk of being disenfranchised in the November 3, 2020 general election

  based on factors largely outside their control is very substantial. The USPS itself has

  warned the State that it cannot guarantee delivery of mail within a specific time frame

  and that "certain [of Indiana's] deadlines for requesting and casting mail-in ballots may be

  incongruous with the Postal Service's delivery standards. This mismatch creates a risk

                                                31
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 32 of 49 PageID #: 638




  that ballots requested near the deadline under state law will not be returned by mail in

  time to be counted under your laws as we understand them." Dkt. 9-1 at 1.

         Defendants' rejoinder regarding the severity of the burden at issue is threefold.

  Specifically, Defendants first argue that Plaintiffs' claim fails at the outset because they

  have not shown that Indiana's election code as a whole is overly burdensome, as required

  by the Seventh Circuit in Luft v. Evers; second, that, even if considered in isolation, the

  burden imposed by the noon Election Day receipt deadline is reasonable because it is

  mitigated by the fact that Indiana law permits alternative methods for returning absentee

  ballots that allow voters to ensure their ballots are timely received, regardless of mail

  delivery delays; and third, that it is only those burdens on the right to vote imposed by the

  State that are actionable, and here, whatever burden has been imposed is attributable to

  the COVID-19 pandemic and/or the USPS, not the State. We address these arguments in

  turn below.

         With regard to Defendants' first argument, to the extent that Defendants claim that

  the Seventh Circuit held in Luft that successfully challenging any specific provision of a

  state's election code requires a plaintiff to show that the state's entire electoral system is

  too burdensome, we do not understand that to be an accurate interpretation of the court's

  holding or the relevant legal standard. 24 Rather, Luft instructs that, in assessing the


  24
    In Luft, where various provisions of Wisconsin's electoral system were at issue, the Seventh
  Circuit affirmed certain parts of the lower court's ruling invalidating specific portions of
  Wisconsin's election code, despite recognizing that the electoral system as a whole "has lots of
  rules that make voting easier," including several provisions more lenient than Indiana's which
  entitle employees to three hours off from work to vote, provide for longer poll hours, and permit
  voters to register at the polling place immediately before casting a ballot. 963 F.3d at 672.
                                                 32
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 33 of 49 PageID #: 639




  burden imposed by a specific election rule, the challenged provision must be considered

  in "interaction … with the election system as a whole" to assess whether other, more

  lenient, provisions in the code help to ameliorate that burden. 963 F.3d at 671.

         Applying this standard to the facts before us leads us to Defendants' second

  argument in defense of the constitutionality of the noon Election Day receipt deadline, to

  wit, that the burden imposed by the deadline is mitigated by other provisions in Indiana's

  election code, particularly those sections affording absentee voters alternative means of

  returning their ballots apart from the mail, and is thus a reasonable requirement.

  Defendants highlight various general provisions of Indiana law that facilitate voting,

  including those that permit all voters to cast an "in-person absentee ballot" within 28 days

  before Election Day and requiring county election offices to be open for such early

  voting, Ind. Code §§ 3-11-4-1, 3-11-10-26, 3-11-10-26.3; that empower counties to create

  "vote centers" to provide voters additional locations to cast an in-person ballot regardless

  of precinct, id. § 3-11-18.1-13; and that offer online voter registration and assistance to

  voters with disabilities and those unable to understand English, id. §§ 3-11-9-2, 3-7-26.7-

  5.

         More importantly, Defendants argue, Indiana's election rules allow voters who are

  eligible and choose to vote by mail-in absentee ballot to ensure that their ballots are

  received by the current noon Election Day deadline, even accounting for USPS delivery

  delays, as long as such voters promptly complete and return their ballots upon receipt and

  do not wait until the end of the statutory window provided under Indiana law for



                                               33
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 34 of 49 PageID #: 640




  requesting absentee ballots. 25 If absentee voters are still concerned that their mail-in

  absentee ballot will not reach the county election board by noon on Election Day, Indiana

  law permits such voters to return their absentee ballot in person to the county clerk or the

  appropriate polling location on Election Day and either cast it or surrender it and vote in

  person. IND. CODE §§ 3-11-10-1(a)(6), 3-11-10-31, 3-11.5-4-18. Alternatively, a

  member of the voter's household or the voter's attorney may return the voter's sealed

  ballot, along with a supporting affidavit, on the voter's behalf. Id. § 3-11-10-24(c)–(d).

  Finally, Defendants point to the fact that, at noon on Election Day, absentee voters can

  either call their county election board or check https://indianavoters.in.gov to determine

  whether their ballot has been received, and if it has not arrived, the voter may obtain a

  certificate to that effect from the county election board and then vote in-person at the

  appropriate polling place to prevent being disenfranchised. IND. CODE §§ 3-11.5-4-13, 3-

  11.5-4-21.

         Although it is true, as Defendants highlight, that Indiana's electoral system

  provides a number of alternatives to voting by mail-in absentee ballot, the problem is that



  25
    As discussed above, the statutory period to apply for mail-in absentee ballots has already
  begun and Indiana law requires county election boards, beginning on September 19, 2020 and
  continuing through October 22, 2020, the last date on which a voter may request an absentee
  ballot under Indiana law, to send out mail-in absentee ballots to eligible voters on the same day
  such voters' applications are received. Accordingly, Defendant argues, even presuming a one-
  week mailing delay, if a voter eligible to vote by mail submitted their application on September
  18, for example, it would have been received by the county election board on September 25 and
  sent back out that same day, with the ballot arriving to the voter by October 2. Assuming the
  voter were to take a few days to complete the ballot, sending it back to the county election board
  on October 5, it would be received by the board on October 12, in plenty of time to be counted.
  This hypothetical of course assumes that the voter applied for their absentee ballot more than one
  month before the State's deadline.
                                                 34
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 35 of 49 PageID #: 641




  all the alternative methods of voting or returning an absentee ballot cited by Defendants

  require the voter (or another member of the household, assuming there is one, or the

  voter's attorney, assuming the voter has one) to go in person to a polling place or to the

  county clerk's office. Appearing in person is an option not available to many absentee

  voters, who may be disabled, seriously ill, homebound, out of the state, or remaining

  sequestered at home to avoid COVID-19's devastation. Indeed, as Plaintiffs point out,

  these are often the very circumstances that render such voters eligible to and desirous of

  voting by mail in the first place.

         Even for those absentee voters who are physically able to travel to a county office

  or polling place, the earliest point at which such a voter could learn that their mail-in

  ballot had not been received by the statutory deadline, at least without the aid of a real-

  time ballot tracking system, would be noon on Election Day, and that assumes there is no

  lag time in updating that information on the State's website. We find it highly unlikely

  that a voter in that position, who was eligible to vote by absentee ballot and thus

  presumably unavailable to vote in person for one of the enumerated statutory reasons,

  could, immediately upon learning that their mail-in ballot had not been received, travel in

  person to their local election office to obtain the necessary certification that their ballot

  was not received on time, and then travel to their precinct polling location to vote in

  person by 6:00 p.m. Even if technically possible, this clearly is not a workable solution

  for the vast majority of the potentially thousands of voters at risk of being

  disenfranchised by the noon on Election Day receipt deadline.



                                                35
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 36 of 49 PageID #: 642




         It is obviously possible, as Defendants argue, for mail-in absentee voters to ensure

  that their ballots are received in time, even accounting for USPS delivery delays, by

  requesting their absentee ballots weeks in advance of the State's deadlines and then

  promptly completing and returning their ballots. Indeed, voters nationwide are being

  encouraged to do just that 26 and, hopefully Hoosier voters eligible to and desirous of

  voting by mail-in absentee ballot will follow that advice. However, given the

  unprecedented number of mail-in ballots expected to be cast in the November 3, 2020

  election, there can be little doubt that a significant number of "seemingly prudent, if

  unwary, would-be voters will not request an absentee ballot far enough in advance to

  allow them to receive it, vote, and return it for receipt by mail before the election day

  deadline despite acting well in advance of the deadline for requiring a ballot."

  Bostelmann, 2020 WL 5627186, at *21. Defendants do not materially dispute this.

         Still others may intentionally wait until closer to Indiana's October 22, 2020

  statutory deadline for requesting their absentee ballot, not as a result of dilatoriness, but

  because they are undecided and therefore not ready to vote well in advance of the end of

  the presidential campaign or because Indiana's deadline "is giving them a false sense of

  confidence in timely receipt." Id. Defendants' attempt to minimize the burden imposed

  by the noon Election Day receipt deadline on such voters by arguing that they could have

  prevented the problem by requesting their absentee ballot weeks in advance of the


  26
    The USPS, for example, has taken steps to address concerns regarding slow mail service,
  including sending postcards to voters across the country recommending they "plan ahead" and
  submit their absentee ballot application at least fifteen days before Election Day and mail their
  absentee ballots at least seven days before Election Day. King Decl., Exh. D.
                                                  36
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 37 of 49 PageID #: 643




  statutory deadline or by choosing instead to vote or return their ballot in person is

  unavailing. As Plaintiffs argue, the State cannot offer absentee voting by mail and then

  tell voters who choose it and abide by the statutory rules that they should have chosen

  differently because of delays over which they have no control. For these reasons, we are

  not persuaded that the burden on voters imposed by the noon Election Day receipt

  deadline is mitigated by other provisions in Indiana's election code.

         Nor are we persuaded by Defendants' third and final argument, to wit, that

  Plaintiffs' claim fails because, regardless of the severity of the burden imposed by the

  noon Election Day receipt deadline, it is the COVID-19 pandemic and the vagaries of the

  USPS mail delivery schedule, not the State, that have caused the burden. As discussed

  above, the undisputed record demonstrates in this case that voters eligible to vote by

  mail-in absentee ballot who wait even up to several days before Indiana's October 22,

  2020 deadline to request an absentee ballot, whether because they are unaware of the

  potential risk of doing so, were undecided earlier in the presidential campaign, or for

  some other reason, face a significant likelihood that their ballots, even if timely returned

  upon receipt, will not be received by election officials on or before the current deadline.

  Thus, Indiana's "election system sets [such voters] up for failure in light of the near

  certain impacts of this ongoing pandemic." Id. Under these circumstances, we cannot

  say that the State bears no responsibility for the burden caused by the current absentee

  ballot receipt deadline or the voter's disenfranchisement.

         In sum, the undisputed evidence, at least at this preliminary stage of these

  proceedings, establishes that the burden imposed by Indiana's noon Election Day receipt

                                               37
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 38 of 49 PageID #: 644




  deadline, which threatens to disenfranchise thousands of eligible absentee voters for

  reasons that, because of the COVID-19 pandemic, are outside their control, is very

  substantial. That burden is not sufficiently mitigated even when considered against

  Indiana's election code as a whole because voters who either must or choose to use a

  mail-in ballot in the November 3, 2020 general election have no practical alternative to

  vote if their ballot has not been received by noon on Election Day.

                2.      State Interests

         Against this burden, we must balance the interests of the State in enforcing the

  challenged deadline. Regarding the State's interests, Defendants argue that some deadline

  for receiving ballots must exist and that the noon Election Day receipt deadline Indiana

  imposes is both in line with other of its deadlines in the election context, many of which

  are set at noon on the relevant day, and one which also permits the vast majority of

  ballots cast to be counted on Election Day. Defendants maintain that the challenged

  deadline is therefore not arbitrary and promotes public confidence in elections by

  allowing most races to be called on Election Day, rather than days or weeks later. Given

  the unprecedented number of absentee ballots expected to be cast in the general election

  this year, Defendants claim that if Plaintiffs' requested relief is granted, and a significant

  portion of those ballots are not received by noon on Election Day, it could make many

  races impossible to call by the end of the night, potentially undermining the public's faith

  in the electoral process.

         Additionally, Defendants cite their concern that counting all eligible mail-in

  ballots if they are postmarked by Election Day and arrive by November 13 runs a

                                                38
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 39 of 49 PageID #: 645




  substantial risk of overburdening absentee ballot counters and county election boards,

  who are responsible for authenticating and counting the absentee ballots by noon on

  November 16. The burden imposed by the noon Election Day receipt deadline is thus

  reasonable and justified under the Anderson/Burdick test, Defendants argue, because it

  balances "an array of competing interests in promoting participation, deterring and

  detecting fraud, and achieving finality at the earliest reasonable opportunity in the vast

  majority of races." Defs.' Resp. at 24.

         For the following reasons, we find these interests as identified by Defendants to be

  insufficient in outweighing or justifying the burden the challenged deadline places on

  mail-in absentee voters' fundamental right to vote. Initially, while the State's interests in

  promoting voter participation and detecting and deterring fraud are no doubt significant,

  it is neither self-evident nor have Defendants presented any evidence to establish how the

  noon Election Day receipt deadline either promotes such participation or assists in

  preventing voter fraud. Nor is there any evidence before us to support the conclusion that

  extending the current deadline as Plaintiffs request would result in decreased voter

  participation or an increased risk of voter fraud. Such a claim is further belied by the fact

  that the State has long-counted provisional ballots and overseas voters' absentee ballots

  during the ten-day period following Election Day, apparently without incident.

  Defendants "may not simply invoke the phrase 'election integrity' without further

  explanation" and expect those incantations to carry the day. Common Cause Ind. v.

  Lawson, ___ F. Supp. 3d ___, 2020 WL 5671506, at *6 (S.D. Ind. Sept. 22, 2020); see

  also Fish v. Schwab, 957 F.3d 1105, 1133 (10th Cir. 2020), petition for cert. filed, (U.S.

                                                39
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 40 of 49 PageID #: 646




  Aug. 3, 2020) (No. 20-109) (holding that, while the State clearly has an interest in

  preventing voter fraud, there must be evidence "that such an interest made it necessary to

  burden voters' rights").

         We turn next to address Defendants' stated interest in prompt election results,

  which Defendants contend promotes the public's confidence in the electoral system.

  Initially, we note that Defendants' concern that granting Plaintiffs' requested relief will

  prevent races from being called on the night of the election, even considering the

  expected increase in the number of mail-in absentee voters, will arise only in close races.

  More importantly, Defendants have not shown how ensuring that all otherwise valid

  absentee ballots cast by Election Day are counted threatens to undermine public

  confidence in the legitimacy of the final results; rather, it should in fact help assuage such

  concerns. Granting Plaintiffs' requested relief will not require an extension of the State's

  current deadlines for finalizing and certifying election results, within which time Indiana

  law already permits provisional ballots and overseas absentee ballots postmarked by

  Election Day and arriving within ten days following the election to be counted. Defs.'

  Resp. at 11 ("Indiana law provides for an approximately two-week period to finalize the

  election results."). Moreover, in the 2020 primary election, while the noon Election Day

  receipt deadline was not extended, the time period for counting mail-in absentee ballots

  received by the deadline was extended past Election Day by the Commission, apparently

  without the concern that undecided races would lower the public's confidence in the

  electoral process.



                                                40
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 41 of 49 PageID #: 647




         Nor will Indiana be "an anomaly" if Plaintiffs' requested relief is granted as

  several states count absentee ballots that arrive within a specified period of time

  following the election, if timely postmarked. See Bostelmann, 2020 WL 5627186, at *21

  ("[S]ome fourteen states, other than Wisconsin and the District of Columbia, follow a

  postmark-by-election-day rule (or a close variant) and count ballots that arrive in the days

  following the election, so long as they are timely postmarked."). In any event, in light of

  the high volume of absentee ballots expected nationwide because of the COVID-19

  pandemic, it is likely that election results will not be final on Election Day in many states,

  and the fact that Indiana could be among them is not a sufficient concern to justify the

  level of disenfranchisement likely to be caused by the noon Election Day receipt

  deadline.

         Finally, while we acknowledge and appreciate Defendants' concern that election

  officials and county election boards will be overwhelmed and greatly burdened by the

  requirement that otherwise valid mail-in absentee ballots postmarked by Election Day

  and received by November 13 be counted before the November 16 certification deadline,

  this burden is lessened by the fact that Indiana county election boards will not need to

  create a process for doing so out of whole cloth; rather they need only expand procedures

  already employed to process and count provisional ballots and mail-in ballots cast by

  overseas voters during the ten days following an election. We acknowledge, as

  Defendants argue, that there are comparatively few overseas absentee ballots; thus,

  counting such ballots within ten days after the election is a fairly modest undertaking.

  However, even assuming that some county election boards will be required to retain

                                               41
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 42 of 49 PageID #: 648




  additional staff to assist in counting the additional mail-in absentee ballots postmarked by

  Election Day and arriving by November 13, we find that this additional administrative

  strain is not so compelling as to outweigh the burden faced by voters who, even if they

  comply with Indiana's statutory deadline for requesting absentee ballots and promptly

  return those ballots, may still be disenfranchised by the enforcement of the challenged

  law.

         Election Day is set by law as November 3—all day on November 3 until the polls

  officially close. Any voter casting a ballot has the right to do so within that time frame.

  The noon Election Day receipt deadline disadvantages—indeed, disenfranchises—voters

  who vote by mail-in ballot by cutting short the time period within which they are

  permitted to exercise this right even though, due to the COVID-19 pandemic, ensuring

  the timely delivery of their ballots is outside their control. To do so without a sufficiently

  weighty state interest constitutes an undue burden on the fundamental right to vote in

  violation of the First and Fourteenth Amendments. The State's asserted interests here are

  insufficient to justify such disenfranchisement, given that the system already has a built-

  in safety valve timeframe within which to receive and process all otherwise valid mail-in

  ballots cast on Election Day and arriving by November 13. Accordingly, we hold that

  Plaintiffs have shown a likelihood of success in demonstrating the risk of

  disenfranchisement of thousands of Indiana votes due to the noon Election Day receipt

  deadline outweighs any interest of the State during the COVID-19 pandemic and is

  therefore unconstitutional as applied in this context.

         B.     Irreparable Harm and Inadequate Remedy at Law

                                                42
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 43 of 49 PageID #: 649




           Having established a likelihood of success on the merits of their claim that the

  noon Election Day deadline places an undue burden on the fundamental right to vote in

  violation of the First and Fourteenth Amendments, Plaintiffs now must show that,

  without preliminary injunctive relief, they will suffer irreparable harm for which there is

  no adequate remedy of law. "[H]arm is considered irreparable if it 'cannot be prevented

  or fully rectified by the final judgment after trial.'" Whitaker v. Kenosha Unified Sch.

  Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1045 (7th Cir. 2017) (quoting Girl Scouts of

  Manitou Council, Inc., 549 F.3d at 1089). To establish that they have no adequate

  remedy at law, Plaintiffs must show that any award would be "seriously deficient as

  compared to the harm suffered." Foodcomm Int'l v. Barry, 328 F.3d 300, 304 (7th Cir.

  2003).

           Plaintiffs argue they will be irreparably harmed absent preliminary injunctive

  relief on two fronts: first, through the likely disenfranchisement of Indiana voters who are

  members of each organization, and second, through the diversion of their limited

  resources away from their usual voter-protection activities to focus instead on voter

  education and other efforts to mitigate the disenfranchising effect of the noon Election

  Day deadline. Both organizations represent that they have already had to divert valuable

  time and resources from other efforts so as to focus on educating their volunteers and

  members regarding the risk of mail-in absentee ballots being rejected for failure to meet

  the absentee ballot receipt deadline.

           It is well-established that "[t]he existence of a continuing constitutional violation

  constitutes proof of an irreparable harm…." Preston v. Thompson, 589 F.2d 300, 303 n.3

                                                 43
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 44 of 49 PageID #: 650




  (7th Cir. 1978). Moreover, the Seventh Circuit has long held that First Amendment

  violations presumptively cause irreparable harm, Christian Legal Soc'y v. Walker, 453

  F.3d 853, 867 (7th Cir. 2006), and "[c]ourts routinely deem restrictions on fundamental

  voting rights irreparable injury." League of Women Voters of N.C. v. North Carolina,

  769 F.3d 224, 247 (4th Cir. 2014) (collecting cases). Plaintiffs also have no adequate

  remedy at law because neither the diversion of resources nor the infringement on the

  fundamental right to vote can be redressed by money damages or other traditional legal

  remedies. Christian Legal Soc'y, 453 F.3d at 859 ("The loss of First Amendment

  freedoms is presumed to constitute irreparable injury for which money damages are not

  adequate…."); League of Women Voters of N.C., 769 F.3d at 247 ("[O]nce the election

  occurs, there can be no do-over and no redress."). Accordingly, Plaintiffs have satisfied

  their burden to show that, absent injunctive relief, they will suffer irreparable harm for

  which no adequate legal remedy exists.

         C.     Balancing of Harms and the Public Interest

         Finally, "the court must compare the potential irreparable harms faced by both

  parties to the suit—the irreparable harm risked by the moving part in the absence of a

  preliminary injunction against the irreparable harm risked by the nonmoving party if the

  preliminary injunction is granted," Girl Scouts of Manitou Council, Inc, 549 F.3d at 1100.

  This balancing also requires consideration of whether an injunction would be in the

  public interest. Id.

         Here, the irreparable harms that Plaintiffs will suffer absent an injunction, namely,

  likely member disenfranchisement and diversion of resources away from critical voter-

                                               44
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 45 of 49 PageID #: 651




  protection activities, are, as discussed more fully above, very significant. On the other

  hand, Defendants claim that issuance of an injunction requiring the counting of all mail-

  in absentee ballots, if they are postmarked by Election Day and received by November

  13, 2020, would both undermine the public's confidence in election results on the eve of

  Election Day and overburden absentee ballot counters and county election boards, who

  are responsible for authenticating and counting the absentee ballots by noon on

  November 16, 2020.

         Regarding Defendants' first contention, as discussed above, rather than

  undermining the public's confidence in the election results, ensuring that all otherwise

  valid absentee ballots cast by Election Day are counted should instead strengthen the

  public's confidence in the legitimacy of the final results. As to Defendants' second

  argument, while we appreciate that there will be an increased burden placed on election

  officials by the requirement that otherwise valid mail-in absentee ballots postmarked by

  Election Day and received by November 13 be counted, as we previously explained, this

  burden is lessened by the fact that Indiana county election boards will need only to

  expand procedures already used to process and count provisional ballots and mail-in

  ballots cast by overseas voters during the ten days following an election. Accordingly,

  this additional administrative strain does not outweigh the irreparable harm faced by

  Plaintiffs.

         Finally, we find that an injunction is in the public interest. It is well-established

  that, as a general matter, "[e]nforcing a constitutional right is in the public interest,"

  Whole Women's Health All. v. Hill, 937 F.3d 864, 875 (7th Cir. 2019), and "[t]he public

                                                 45
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 46 of 49 PageID #: 652




  interest … favors permitting as many qualified voters to vote as possible." Obama v. Am.

  v. Husted, 697 F.3d 423, 436 (6th Cir. 2012). Defendants argue, however, that an

  injunction altering Indiana's longstanding absentee ballot receipt deadline would not be in

  the public interest here given the proximity of the November 3, 2020 general election,

  which, as of the date of this entry, is 35 days away. Defendants claim that, in light of the

  large number of mail-in ballots that will undoubtedly be cast this year, if the Court were

  to grant Plaintiffs' requested relief, voters may not know the result of the election until

  ten days later, "a significant departure from the norm that will confuse voters and

  possibly lead to disillusionment and decreased confidence in the election system." Defs.'

  Resp. at 26.

         We are mindful, as Defendants emphasize, that the Supreme Court has cautioned

  that courts considering whether to issue injunctive relief altering election rules are

  "required to weigh, in addition to the harms attendant upon issuance or nonissuance of an

  injunction, considerations specific to election cases and its own institutional procedures."

  Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam). This is because "[c]ourt orders

  affecting elections, especially conflicting orders, can themselves result in voter confusion

  and consequent incentive to remain away from the polls. As an election draws closer,

  that risk will increase." Id. at 4–5. Accordingly, the Supreme Court "has repeatedly

  emphasized that lower federal courts should ordinarily not alter the election rules on the

  eve of an election." Republican Nat'l Comm. v. Democratic Nat'l Comm., 140 S. Ct.

  1205, 1207 (2020) (citations omitted); accord Libertarian Party of Ill. v. Cadigan, No.

  20-1961, 2020 WL 5104251, at *4 (7th Cir. Aug. 20, 2020) ("[F]ederal courts should

                                                46
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 47 of 49 PageID #: 653




  refrain from changing state election rules as an election approaches."); Veasey v. Perry,

  769 F.3d 890, 895 (5th Cir. 2014), mot. to vacate stay den'd, 135 S.Ct. 9 (2014) (holding

  that courts "should carefully guard against judicially altering the status quo on the eve of

  an election").

         However, the primary concern addressed in Purcell, namely, that altering election

  rules or issuing conflicting court orders, particularly close to an election, can create voter

  confusion and lead to decreased turnout at the polls (or, in this case, a disincentive to vote

  by absentee ballot), is not implicated by the injunction requested here by Plaintiffs. An

  order extending the noon Election Day receipt deadline for mail-in absentee ballots is

  straightforward and does not affect the procedure a voter must follow to properly submit

  an absentee mail-in ballot. Rather, the change in the receipt deadline affects only what

  occurs after a voter has submitted their absentee ballot by mail. Accordingly, there is no

  impact on the voting process itself, nor any real risk of voter confusion or dissuasion

  from casting a ballot. See Self-Advocacy Sols. N.D. v. Jaeger, No. 3:20-cv-00071, 2020

  WL 2951012, at *11 (D.N.D. June 3, 2020) ("[T]here is no potential for voter confusion

  or dissuasion from voting because the process for submitting an absentee ballot will

  remain unchanged."). To the contrary, as other district courts addressing this issue have

  observed, Purcell's concern about "safeguarding public confidence in election integrity"

  is in fact advanced by procedures that ensure valid mail-in ballots are not rejected for

  reasons beyond voters' control. See, e.g., Richardson v. Tex. Sec'y of State, No. 5A-19-

  cv-00963-OLG, 2020 WL 5367216, at *29 (W.D. Tex. Sept. 8, 2020), appeal docketed,



                                                47
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 48 of 49 PageID #: 654




  No. 20-50774 (5th Cir. Sept. 10, 2020) (citing Self-Advocacy Sol., 2020 WL 2951012, at

  *10).

          Accordingly, we hold that the balance of harms weighs in Plaintiffs' favor and the

  public interest supports the issuance of the injunction they seek.

  III.    Conclusion

          For the reasons detailed above, Plaintiffs' Motion for Preliminary Injunction [Dkt.

  9] is GRANTED and Defendants are preliminarily enjoined from enforcing the noon

  Election Day receipt deadline for mail-in absentee ballots, codified at Indiana Code §§ 3-

  11.5-4-3 and 3-11.5-4-10, in the November 3, 2020 election. The specific language of

  the injunction will be set forth in a separate order as required by the Seventh Circuit.

          IT IS SO ORDERED.



               9/29/2020
  Date: _______________________                     _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




                                               48
Case 1:20-cv-02007-SEB-TAB Document 29 Filed 09/29/20 Page 49 of 49 PageID #: 655




  Distribution:

  Courtney Lyn Abshire
  INDIANA ATTORNEY GENERAL
  courtney.abshire@atg.in.gov

  Aneel L. Chablani
  CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
  achablani@clccrul.org

  Ami Gandhi
  CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
  agandhi@clccrul.org

  Jefferson S. Garn
  INDIANA ATTORNEY GENERAL
  Jefferson.Garn@atg.in.gov

  William R. Groth
  MACEY SWANSON LLP
  wgroth@fdgtlaborlaw.com

  Ezra D. Rosenberg
  LAWYERS' COMMITTEE FOR CIVIL RIGHTS UNDER LAW
  erosenberg@lawyerscommittee.org

  Mark W. Sniderman
  FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
  msniderman@findlingpark.com

  Ryan Snow
  LAWYERS' COMMITTEE FOR CIVIL RIGHTS UNDER LAW
  rsnow@lawyerscommittee.org

  Jennifer Terrell
  CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
  jterrell@clccrul.org




                                       49
